DETAILED ACTION
Response to Amendment
Due to the amendment filed on 07/28/2021, the application is now in condition for allowance.
Allowable Subject Matter
Claims 2-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 5:
The closest prior art of record, Han et al (US 20190377067 A1; relied upon in the Office Action filed on 04/29/2021; hereinafter “Han”) and Sharma et al (US 20200259307 A1; relied upon in the Office Action filed on 04/29/2021; hereinafter “Sharma”), fails to disclose, teach, suggest, or make obvious the combined structure and functionality of the cup as set forth in the claim. The examiner notes that the allowed claim contains the allowable subject matter indicated in the Office Action filed on 04/29/2021 of previously presented claim 5 filed on 12/10/2020.
Re Claims 3-4, 6-11, and 14:
The claims are allowed due to their dependence on allowed base claim 5.
Re Claim 12:
The closest prior art of record, Han and Sharma, fails to disclose, teach, suggest, or make obvious the combined structure and functionality cited as a mask comprising a plurality of apertures therein, the mask being disposed on an opposite side of the first substrate to the array of light emitting elements as set forth in the claim. The examiner notes that the allowed 
 Re Claims 2, 13, 15, and 18-25:
The claims are allowed due to their dependence on allowed base claim 12.
Re Claim 16:
The closest prior art of record, Han and Sharma, fails to disclose, teach, suggest, or make obvious the combined method, structure, and functionality cited as extracting the non-monolithic array of light emitting elements from a monolithic wafer as set forth in the claim. The examiner notes that the allowed claim contains the allowable subject matter indicated in the Office Action filed on 04/29/2021 of original claim 17 filed on 12/10/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not described, above, is considered pertinent to applicant's disclosure. Lee (WO 2006115313 A1; newly listed by the examiner; “Lee”) discloses an illumination apparatus similar to the applicant’s disclosure, specifically including passive optical nanostructure; however, Lee does not disclose at least the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875